Case 1:19-cv-00430-KD-B Document 53 Filed 09/18/20 Page 1 of 1                     PageID #: 343




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


SE PROPERTY HOLDINGS, LLC,                       )
                                                 )
       Plaintiff,                                )
                                                 )
vs.                                              )   Civil Action No. 19-00430-KD-B
                                                 )
JEFF GREEN, et al.,                              )
                                                 )
       Defendants.                               )


                                            ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the Recommendation of the Magistrate Judge

(doc. 51) made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Defendants Jeff Green, Kirby Green Northcutt, and

LBG, LLC’s motion to dismiss count five, or alternatively, motion to sever and transfer venue of

count five (docs. 17, 18) is DENIED.

       DONE this 18th day of September 2020.


                                             /s / Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
